Citation Nr: 0024475	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-06 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had eligibility for VA benefits based on a period 
of active honorable military service from July 1942 to May 
1948.  He also had a period of active service from March 1949 
to August 1951 which may not be considered for VA benefit 
purposes because it was terminated by an other than honorable 
discharge.  He died in March 1998.  

The appellant is the veteran's widow.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied service connection for the cause of the 
veteran's death.  


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
post service disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992).  

Here, the appellant seeks service connection for the cause of 
the veteran's death, alleging that radiation exposure during 
service caused colon cancer which ultimately resulted in his 
death.  

During the veteran's lifetime, service connection was not 
established for any disability.  The death certificate 
reflects that the veteran died at a VA Medical Center in 
March 1998.  The death certificate listed the immediate cause 
of death as cerebrovascular accident, due to or as a 
consequence of atherosclerotic vascular disease.  No other 
disease or disability is mentioned in the death certificate 
as an underlying cause.  An autopsy was performed.  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  Service incurrence will be presumed for 
certain diseases, including brain hemorrhage and hypertension 
when the disorder is manifest to a compensable degree within 
the initial post-service year.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

The service medical records are negative for the disabilities 
listed on the veteran's death certificate.  The veteran's 
cardiovascular system was normal and his blood pressure was 
116/80 on his separation medical examination in May 1948.  

On VA examination in January 1987, the veteran denied any 
history of myocardial infarction or elevated blood pressure.  
During his hospitalization in August 1987, it was reported 
that his illnesses included hypertension.  When he was 
hospitalized by the VA in August 1989, it was noted that he 
had a history of hypertension for the past ten years.  Even 
accepting this time frame as being accurate, it would mean 
that hypertension was initially shown more than thirty years 
after the termination of his active service for VA benefit 
purposes in 1948.  Service connection for hypertension or 
other cardiovascular disease is not warranted in these 
circumstances.  

There is no medical evidence suggesting the presence of the 
fatal disease which ultimately produced the veteran's death 
until many decades after service, nor is there any medical 
evidence linking the disease which proved to be fatal to 
service.  Although it is inconsistent with the death 
certificate, the appellant has alleged that the veteran was 
exposed to radiation during service and that this caused 
colon cancer, and that this caused, or contributed to, his 
death.  While the veteran was treated for colon cancer in 
1988 and 1989, there has been no objective evidence presented 
that colon cancer caused or contributed to the veteran's 
death.  In any event, the claim that colon cancer should be 
service-connected is also not well grounded because the 
veteran's service medical records are negative for complaints 
or findings of colon cancer, the evidence of record clearly 
shows that the veteran was not exposed to ionizing radiation, 
and the medical records dating from 1986 to 1990 which deal 
with the veteran's treatment for colon cancer contain no 
medical opinion linking the colon cancer to radiation or to 
service.  In this regard, during his lifetime, the veteran 
and his spouse submitted copies of morning reports, 
photographs, medical literature, and narratives which they 
asserted established a connection between the veteran's 
development of colon cancer and his military service.  Also, 
the veteran testified at a September 1995 hearing before a 
traveling section of the Board that exposure to ionizing 
radiation during his service in the Kwajalein Islands caused 
his colon cancer.  However, in December 1996, the Defense 
Special Weapons Agency reported that a review of the 
veteran's administrative and medical records during service 
did not reflect that the veteran had any exposure to ionizing 
radiation while he was on active duty.  The only conclusion 
warranted is that the objective evidence does not 
substantiate the claim that the veteran was exposed to 
ionizing radiation during service and does not provide 
clinical support for the assertion that colon cancer might be 
related to service.  

Service connection was not established for any disorder 
during the veteran's lifetime, and there has been no medical 
evidence presented showing that any event in service caused 
the veteran to develop the disease processes that proved 
fatal.  The death certificate reflects that the immediate 
cause of the veteran's death was cerebrovascular accident, 
due to or as a consequence of atherosclerotic vascular 
disease.  No other disease or disability is related to the 
veteran's death by the death certificate.  The appellant has 
not submitted any objective evidence to support the arguments 
made that disability related to service, whether 
cardiovascular or malignant, caused or contributed to the 
veteran's death.  In the absence of objective evidence 
supporting the contentions advanced, there is no basis to 
find the claim well grounded.  

The Board has carefully considered the detailed arguments 
offered by the appellant and her representative.  As lay 
persons, the appellant and her representative, and the 
veteran during his lifetime, are not qualified to proffer 
medical opinions or diagnoses.  While a lay person is 
certainly capable of providing evidence of symptomatology, a 
lay person is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992); Robinette v. Brown, 8 Vet.App. 69, 74 (1995); Heuer 
v. Brown, 7 Vet.App. 379, 384 (1995); see also Harvey v. 
Brown, 6 Vet.App. 390, 393-94 (1994).  

In view of all the facts in this case, the Board must 
conclude that the appellant has failed to meet her initial 
burden of producing evidence of a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  

The Board has sympathetically reviewed all the evidence, but 
none of the evidence fulfills the requirement that there be 
objective medical evidence showing that service-connected 
disability had a role in producing death.  Instead there is 
strong objective evidence that the fatal disease had its 
inception decades after service with no demonstration of a 
relationship to service.  In these circumstances, the 
evidence in the aggregate does not demonstrate that the 
appellant's claim is plausible.

The representative has requested that the veteran's terminal 
hospital records be obtained from the VA Medical Center where 
the veteran died, and that the report of his autopsy should 
also be associated with the claims folder.  Because these 
records, by their very nature, are within the control of the 
VA, they are of record, even though they are not currently 
contained in the claims folder.  As such, they could be 
obtained even before considering whether the claim was well 
grounded.  Bell v. Derwinski, 2 Vet. App. 611, (1992).  
However, Bell makes it clear that such records need be 
obtained only if they could be pertinent to or determinative 
of the claim.  In this case, pursuant to the analysis above, 
there is no possibility that further details as to the 
veteran's terminal illness would be pertinent or 
determinative.  Their absence from the record available to 
the Board for review is simply not relevant.  The Board's 
duty to assist does not extend to obtaining records which 
could not possibly help the appellant in the development of 
her claim.  Bell, at 613; Morton v. West, 12 Vet. App. 477 
(1999).  

Further, the Board views its discussion of the issue, 
particularly the need for objective medical evidence to 
support the claim, as sufficient to inform the appellant of 
the elements necessary to complete her application for 
benefits.  See Robinette v. Brown, 8 Vet.App. 69 (1995).  



ORDER

As the claim for entitlement to service connection for the 
cause of the veteran's death is not well-grounded, the appeal 
is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

